            Case 1:21-cv-06900-LAK Document 5 Filed 08/17/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
KENNETH DOCKERY,
                                                                             PETITION FOR REMOVAL
                          Plaintiff,
                                                                             Docket No. 1:21-cv-06900
                 -against-

RAUL E. RIVERA and ALFA TRANSPORTATION CORP.,

                          Defendants.

-------------------------------------------------------------------------X


        Defendants ALFA Transportation Corp. and Raul E. Rivera, by SMITH MAZURE, P.C.

in the above-entitled proceeding, desiring to exercise their right to removal pursuant to 28 U.S.C.

§§1441 and 1446, as amended by the Judicial Improvements and Access to Justice Acts §1016

(HR 4807), state as follows:

       1.      This suit was commenced by plaintiff against the defendants in the Supreme
Court of the State of New York, County of Bronx. Plaintiffs seek damages for personal injuries
in the amount exceeding jurisdictional limits of lower the courts exclusive of costs and
disbursements. Plaintiffs' causes of action sound in negligence, strict products liability, and
breach of warranty. Copies of plaintiffs' Summons and Complaint is annexed as Exhibit “A”.

        2.      This is a suit of civil nature which this United States District Court has original
jurisdiction by reason of the diversity of citizenship of the parties pursuant to 28 U.S.C. § 1332.

        3.    Plaintiffs' Summons indicates that plaintiff is a citizen of the State of New York
residing in New York County. See Exhibit “A”.

       4.      Defendant, ALFA TRANSPORTATION CORP. is a corporation duly organized
and existing under the laws of the State of Florida.

        5.      Based upon the foregoing, it appears that there is complete diversity between the
plaintiffs and the defendants.

        6.      The amount in dispute in this action exceeds the sum of $50,000.00 exclusive of
interests and costs.

       7.     The time to file this Petition for removal of this action to this Court has not
elapsed and Defendants‘ time to answer the summons and complaint has not expired.
            Case 1:21-cv-06900-LAK Document 5 Filed 08/17/21 Page 2 of 4




          WHEREFORE, Defendants ALFA Transportation Corp. and Raul E. Rivera, request

that this case be removed to the United States District Court, District of New York, together with

such other and further relief as to this Court may seem just, proper and equitable.

Dated: New York, New York
       August 16, 2021

                                                   Yours, etc.,




                                                   SMITH MAZURE, P.C.
                                                   Attorneys for Defendants
                                                   ALFA Transportation Corp. and Raul E.
                                                   Rivera
                                                   111 John Street
                                                   New York, NY 10038
                                                   (212) 964-7400
                                                   KIG-00125

TO:

The Paris Law Group, P.C.
60 East 42nd Street, Suite 4600
New York, NY 10165
(212) 485-9842/(212) 954-5331 (F)
Attorney for Plaintiff
Kenneth Dockery
CAT/aml
18




                                               -2-
          Case 1:21-cv-06900-LAK Document 5 Filed 08/17/21 Page 3 of 4




                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Petition for Removal was mailed by first
class mail, postage prepaid, this August 16, 2021, to all counsel of record as indicated on the
service list below.




                                                DANIEL Y. SOHNEN
                                                For the Firm


                                      SERVICE LIST

The Paris Law Group, P.C.
60 East 42nd Street, Suite 4600
New York, NY 10165
(212) 485-9842/(212) 954-5331 (F)
Attorney for Plaintiff
Kenneth Dockery
                    Case 1:21-cv-06900-LAK Document 5 Filed 08/17/21 Page 4 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------------------------X
KENNETH DOCKERY,

                                           Plaintiff,

                            -against-                                                                              Docket No. 1:21-cv-06900

RAUL E. RIVERA and ALFA TRANSPORTATION CORP.,

                                           Defendants.

-------------------------------------------------------------------------X

                                                                             PETITION FOR REMOVAL

                                                                         SMITH MAZURE, P.C.
                                                                        Attorneys for Defendants
                                                               ALFA Transportation Corp. and Raul E. Rivera
                                                                             111 John Street
                                                                         New York, NY 10038
                                                                             (212) 964-7400
                                                                               KIG-00125

                                                              CERTIFICATION PURSUANT TO F.R.Civ.P. 11
              DANIEL Y. SOHNEN hereby certifies that, pursuant to F.R.Civ.P. 11, the foregoing is not frivolous nor frivolously presented.




Dated:          New York, New York                                                                     DANIEL Y. SOHNEN
                August 16, 2021




CAT/aml
18
